DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. 

Response to Amendments and Arguments
Applicant filed an amendment by adding new dependent claims 18-45. After reviewing all claims and performing an update search, the examiner determines that all claims including newly added dependent claims are allowable. The examiner notices some issues. See examiner’s amendment below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joel A. Hamel (Reg. 75,758) on 01/03/2022. 

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 
In claim 14, line 1, please amend the claim as below
The computer readable storage medium of claim [[1]] 10,

In claim 15, line 1, please amend the claim as below
The computer readable storage medium of claim [[1]] 10,

In claim 30, line 1, please amend the claim as below
The device claim [[16]] 26,

In claim 31, line 1, please amend the claim as below
The device claim [[16]] 26,

In claim 44, line 1, please amend the claim as below
The method of claim [[17]] 40,

In claim 45, line 1, please amend the claim as below
40,

Allowable Subject Matter
Claims 1-45 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659